                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

STATE FARM MUTUAL AUTOMOBILE              )
INSURANCE COMPANY,                        )
                                          )
                       Plaintiff,         )
                                          )
                    v.                    )     No. 2:20-cv-00353-JPH-MJD
                                          )
LUKE WINDERS,                             )
JASON A. WRIGHT As Personal               )
Representative of Estate of Jason Wright, )
Decesaed,                                 )
GEICO CASUALTY COMPANY,                   )
                                          )
                       Defendants.        )

              ORDER ON MOTION FOR DEFAULT JUDGMENT

      On July 9, 2020, State Farm Mutual Automobile Insurance Company

filed a complaint against Defendants Luke Winders, Jason Wright, and Geico

Casualty Company, seeking declaratory judgment. Dkt. 1. Mr. Winders has

not responded or defended this case. On May 26, 2021, Clerk's entry of default

was entered against Mr. Winders. Dkt. 55. State Farm now seeks default

judgment. For the reasons below, State Farm's motion for default judgment is

GRANTED. Dkt. [56].

   A. Liability

      Federal Rule of Civil Procedure 55 creates a two-step process for a party

seeking default judgment. See VLM Food Trading Int’l, Inc. v. Illinois Trading

Co., 811 F.3d 247, 255 (7th Cir. 2016). First, the plaintiff must obtain an entry

of default from the Clerk. Fed. R. Civ. P. 55(a). Upon default, the well-pleaded

allegations in the complaint relating to liability are taken as true. VLM Food,
                                        1
811 F.3d at 255. Second, after obtaining entry of default, the plaintiff may

seek an entry of default judgment. Fed. R. Civ. P. 55(b).

      Here, an entry of default was issued against Mr. Winders, dkt. 55, and

State Farm seeks default judgment, dkt. 56. Therefore, the allegations in the

complaint, when taken as true, establish liability. See Fed. R. Civ. P. 55(b).

   B. Damages

      While the Court must accept as true allegations relating to liability,

"damages must be proved unless they are liquidated or capable of calculation."

Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012). Here, however, State Farm

seeks only a declaration that it is not obligated to defend or indemnify Mr.

Winders in the underlying action between Mr. Winders and the other named

defendants. Dkt. 1 at 10. Because this action seeks a declaratory judgment,

State Farm "must apply to the court for a default judgment." Fed. R. Civ. P.

55(b)(2).

      Rule 55(b) requires State Farm to establish the following for the grant of

a default judgment: "(1) when and against what parties the default was entered;

(2) the pleading as to which default was entered; (3) that the defaulting parties

are neither infants nor incompetent; (4) that the defendants are not in military

service; and (5) that notice has been served on the defaulting party." Firemen's

Insurance Company of Washington, D.C. v. Swinney, No. 1:17-cv-00573-TWP-

TAB, 2017 WL 6620882, at *2 (S.D. Ind. Dec. 27, 2017).

      Here, the Clerk issued entry of default against Mr. Winders on May 26,

2021, "for failure to plead or otherwise defend this action." Dkt. 55. And State


                                        2
Farm submitted an affidavit stating that Mr. Winders "is not an infant,

incompetent, or a member of the military or naval services." Dkt. 56-1. State

Farm also filed Proof of Service showing that the Complaint for Declaratory

Judgment and Summons were served on Mr. Winders on July 14, 2020, via

certified mail. Dkt. 9-1.

                                  Conclusion

      State Farm's motion for default judgment is GRANTED. Dkt [56]. The

Court DECLARES that: under Policy 4337-458-14, State Farm Mutual

Insurance Company has no duty to defend Luke Winders in Jason A. Wright as

Personal Representative of the Estate of Jason Wright, Deceased, v. Luke

Winders and GEICO Casualty Company and has no duty to indemnify or pay

any judgment that may be entered against Luke Winders in that action. Final

judgment shall issue by separate entry.

SO ORDERED.

Date: 6/21/2021




                                       3
Distribution:

John B. Drummy
KIGHTLINGER & GRAY, LLP (Indianapolis)
jdrummy@k-glaw.com

Daniel Gore
KEN NUNN LAW OFFICE
dgore@kennunn.com

Randall A. Lakey
GEICO STAFF COUNSEL
rlakey@geico.com

Glenn Andrew Roberts
GEICO STAFF COUNSEL
groberts@geico.com

Todd D. Small
KIGHTLINGER & GRAY, LLP (Indianapolis)
tsmall@k-glaw.com




                                  4
